DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species (A) and Formula A(l) encompassed by Claims 1–20 in the reply filed on 04/16/2020 was previously acknowledged.

Priority
Receipt is acknowledged of certified copies of papers based on an application filed in Korea on 10/30/2019 required by 37 CFR 1.55.

Response to Amendment
The reply of 03/21/2022 has been entered.
Claim 1 is amended due to Applicant's reply of 03/21/2022.
Claims 1–20 are pending.

The rejection of claims 1–14 and 17–20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Boudreault in view of Zhang et al. US-20200099000-A1 ("Zhang") as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 03/21/2022.  However, as outlined below, the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Zhang et al. US-20200099000-A1 ("Zhang") and Swager et al. US-20160285007-A1 ("Swager") as set forth in the previous Office Action has been incorporated into the rejection of claim 1 and dependents over Boudreault and Boudreault in view of Zhang.

Response to Arguments
Applicant’s arguments on pages 19–21 of the reply dated 03/21/2022 with respect to the rejections of record under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages 20–21 that the fluoro groups of Boudreault discloses at paragraph [0098] include fluorinated alkyl groups and fluorinated cycloalkyl groups, but none of the fluoro groups at paragraph [0098] include a fluorine on the carbon attached to the aromatic ring and therefore Boudreault does not teach or reasonable suggest the compound of the amended claims.
Examiner's response -- One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  As discussed in the updated grounds of rejection below, Boudreault alone is not relied upon to reject the claims.  In the updated grounds of rejection below, Boudreault in view of Swager teaches a modified compound wherein the position corresponding to R6 in the claimed Formula 1 is -F group, which meets the claims as amended.
Additionally, it is noted that Boudreault teaches that in the general formula of the ligand LA the variables R2, R3, and R4 may be halogen (¶ [0027], ¶ [0077]) and teaches "halogen" includes fluorine (-F) (¶ [0056]).  Therefore, Boudreault teaches that the substituent on the dibenzoquinoxaline moiety may be a fluorine (-F) group.

Applicant's argument -- Applicant argues on page 21 that the previous Office action cited Swager for teaches that -F and -CF3 are both electron withdrawing groups and that it would have been obvious at the time of filing to substitute -F for -CF3 and argues that Boudreault does not disclose compounds where the fluoro group is CF3 and therefore Boudreault does not teach or reasonably suggest the compounds of amended claimed and neither Zhang nor Swager remedy the deficiency.
Examiner's response -- As noted at paragraph 41 of the previous Office action, Swager demonstrates that both fluoro and trifluoromethyl groups are known electron withdrawing groups used in an emitting material of an organic light-emitting diode.  While the substituent RA2 in the compound of Boudreault is a -CH2CF3 group and not a -CF3 group, one having ordinary skill in the art would understand the -CH2CF3 group RA2 group to be a trimethylfluoro (-CF3) containing group and thus electron withdrawing group and apply the teaches of Swager such that it would have been obvious to substitute the RA2 group in the compound of Boudreault with a fluoro (-F) group, thereby arriving at the claimed compound.

Applicant’s arguments on page 21 of the reply dated 03/21/2022 with respect to the provisional rejection of claims 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,765 ("'765"), the provisional rejection of claim 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,770 ("'770"), and the provisional rejection of claim 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 16–20 of copending Application No. 16/669,760 ("'760") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- As the present case has not been allowed, it is not possible to make any determination as to double patenting or obviousness at this time and Applicant requests that this rejection be held in abeyance at least until the present claims are allowed.
Examiner's response -- Applicant has not provided additional arguments with respect to these rejection and therefore, for the reasons discussed in the rejections, the provisional rejections on the ground of nonstatutory double patenting as set forth in the previous Office Action are respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–14 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager").
Regarding claims 1–9, 11–14, and 17–20, Boudreault teaches an organic light emitting diode/device comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer can include a compound that includes a ligand LA of Formula I (¶ [0036], ¶ [0016]), coordinated to a metal M (¶ [0033]), which is optionally coordinated to other ligands (¶ [0035]), wherein the organic layer is an emissive layer (¶ [0126]), and wherein the device may further include a hole injection layer, hole transport layer, and electron blocking layer between the anode and the emissive layer and a hole blocking layer, an electron transport layer, and an electron injecting layer between the emissive layer and the cathode (¶ [0043], FIG. 1).  Boudreault teaches the compound comprising the ligand LA has the benefits of good efficiency and emission line shape, and very deep red emission (¶ [0065], ¶ [0015]).  Boudreault exemplifies ligands LA including LA1166 
    PNG
    media_image1.png
    276
    232
    media_image1.png
    Greyscale
wherein RA is RB1 
    PNG
    media_image2.png
    59
    114
    media_image2.png
    Greyscale
, RB is RA2 
    PNG
    media_image3.png
    42
    140
    media_image3.png
    Greyscale
, RC is H, Y1 is C, and Y2 is C (¶ [0097], page 19).
Boudreault does not specifically exemplify a compound of the claimed Formula 1 wherein M is Ir the there are two of the ligand LA1166 and one ligand as shown in the claimed Formula 1.  However, as noted above, Boudreault teaches that M is optionally coordinated to ligands other than LA (¶ [0035]) and in one embodiment, the compound has the formula Ir(LAi)2(LCj) wherein ligands LCj are listed in paragraph [0115] and include ligand LC5 
    PNG
    media_image4.png
    253
    165
    media_image4.png
    Greyscale
 (¶ [0113]-[0115]).  Further Boudreault teaches specific examples of the formula Ir(LAi)2(LCj) including ligand LC5 (page 120).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select ligands LA1166 and LC5 to form a compound having the formula Ir(LAi)2(LCj), because it would have been choosing from the ligands and metal centers specifically exemplified by Boudreault, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the emissive layer of the device of Boudreault and possessing the benefits of good efficiency and emission line shape taught by Boudreault.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula Ir(LAi)2(LCj) having the benefits of good efficiency and emission line shape taught by Boudreault in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Boudreault does not specifically disclose a compound as discussed above wherein RC is substituent -F.  
As evidenced by Swager, it is known in the art that both fluoro (-F) and trifluoromethyl (-CF3) groups are an electron withdrawing groups (¶ [0039], ¶ [0095]) used in an emitting material of an organic light-emitting diode.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the trifluoromethyl substituent at RC with a fluoro group -F, because Swager teaches that that both fluoro (-F) and trifluoromethyl (-CF3) groups are an electron withdrawing groups used in an emitting material of an organic light-emitting diode.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the light emitting layer of the device of Boudreault and possess the benefits of good efficiency and emission line shape, taught by Boudreault.  See MPEP 2143.I.(B).
The organic light emitting device comprising compound Ir(LA1166)2(LC5) meets claims 1–9, 11–14, and 17–20.
The modified compound Ir(LA1166)2(LC5) is a compound of the claimed Formula 1 wherein:
	Y2 is C;
	ring CY2 is a C6 carbocyclic group;
	R1 to R5 and R7 to R8 are each hydrogen, R6 is -F, and R20 is in each case an unsubstituted C1 alkyl group (a methyl group);
	d2 is an integer of 2;
	at least one of R1 to R8 comprises at least one fluoro group (namely R6);
	A1 is an unsubstituted C2 alkyl group, A2 is hydrogen, A3 is an unsubstituted C2 alkyl group, A7 is hydrogen, A4 is an unsubstituted C2 alkyl group, A5 is hydrogen, and A6 is an unsubstituted C2 alkyl group;
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.

Regarding claims 9–10, Boudreault in view of Swager teaches the device comprising the compound as discussed above with respect to claim 1.
Boudreault in view of Swager does not specifically disclose a compound as discussed above wherein RC is also substituted.  However, Boudreault teach exemplary compounds wherein both RB and RC are substituents including ligands LA1188 to LA1197 wherein RB is a substituent and RC is a non-hydrogen substituent RB1, RB2, RB3, RB4, RB5, RB6, RB7, RA2, RA28, or RA29 (¶ [0097], page 19).
Therefore, given the general formula and teachings of Boudreault, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to additionally substitute RC in the ligand LA1166 in the compound Ir(LA1166)2(LC5) with one of RB1, RB2, RB3, RB4, RB5, RB6, RB7, RA2, RA28, or RA29, because Boudreault teaches the variable may suitably be selected as the above listed substituents  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emissive layer of the device of Boudreault and possess the benefits of good efficiency and emission line shape taught by Boudreault.  See MPEP 2143.I.(B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 above and further in view of Zhang et al. US-20200099000-A1 ("Zhang").
Regarding claim 15, Boudreault in view of Swager teaches the device comprising the compound as discussed above with respect to claim 1.
Boudreault does not specifically disclose a compound as discussed above wherein the ancillary ligand of the compound comprises a carbocyclic ring. 
Zhang teaches an electroluminescent device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a metal complex comprising the ligand La represented by Formula 1 
    PNG
    media_image5.png
    195
    147
    media_image5.png
    Greyscale
 (¶ [0017]).  Zhang teaches the metal complex comprising the ancillary ligand La can be used as an emitter in the emissive layer of an organic electroluminescent device and that the ancillary ligand La can alter the sublimation properties of luminescent materials, improve quantum efficiency and device performance (¶ [0024]).  Zhang discloses examples of the ancillary ligand La (¶ [0083]) including La28 
    PNG
    media_image6.png
    212
    137
    media_image6.png
    Greyscale
 (¶ [0083], page 10).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand LC5 in the modified compound of Boudreault in view of Swager with the ligand of Zhang.  The motivation for doing so would have been to improve quantum efficiency and device performance, as taught by Zhang.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ancillary ligand La28 
    PNG
    media_image6.png
    212
    137
    media_image6.png
    Greyscale
 , because it would have been choosing from the list of specifically disclosed ancillary ligands of Formula 1 of Zhang, which would have been a choice from a finite number of identified, predictable solutions of an ancillary ligand La for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ancillary ligands represented by Formula 1 of Zhang having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 above and further in view of Zhang et al. US-20200099000-A1 ("Zhang").
Regarding claim 16, Boudreault in view of Swager teaches the device comprising the compound as discussed above with respect to claim 1.
Boudreault does not specifically disclose a compound as discussed above wherein RC is substituent RA1 and RB is hydrogen.  However, Boudreault teaches several compounds wherein RC is a substituent and RB is hydrogen (¶ [0097]) and teaches RA1 and RA2 together as optional substituents (¶ [0098]).
Therefore, given the general formula and teachings of Boudreault, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute RC in the ligand LA1166 in the compound Ir(LA1166)2(LC5) with substituent RA1 and RB with hydrogen, because Boudreault teaches several compounds wherein RC is a substituent and RB is hydrogen and teaches RA1 and RA2 together as optional substituents.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter in the emissive layer of the device of Boudreault and possess the benefits of good efficiency and emission line shape taught by Boudreault.  See MPEP 2143.I.(B).
Boudreault does not specifically disclose a compound as discussed above wherein the ancillary ligand of the compound is 
    PNG
    media_image7.png
    262
    143
    media_image7.png
    Greyscale
. 
Zhang teaches an electroluminescent device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a metal complex comprising the ligand La represented by Formula 1 
    PNG
    media_image5.png
    195
    147
    media_image5.png
    Greyscale
 (¶ [0017]).  Zhang teaches the metal complex comprising the ancillary ligand La can be used as an emitter in the emissive layer of an organic electroluminescent device and that the ancillary ligand La can alter the sublimation properties of luminescent materials, improve quantum efficiency and device performance (¶ [0024]).  Zhang discloses examples of the ancillary ligand La (¶ [0083]) including La5 
    PNG
    media_image7.png
    262
    143
    media_image7.png
    Greyscale
 (¶ [0083], page 7) and teaches exemplary devices comprising compounds comprising La5 (¶ [0141]–[0144]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand LC5 in the compound Ir(LA1166)2(LC5) of Boudreault with the ligand of Zhang.  The motivation for doing so would have been to improve quantum efficiency and device performance, as taught by Zhang.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ancillary ligand La5 
    PNG
    media_image7.png
    262
    143
    media_image7.png
    Greyscale
, because it would have been choosing from the list of specifically disclosed ancillary ligands of Formula 1 of Zhang, which would have been a choice from a finite number of identified, predictable solutions of an ancillary ligand La for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ancillary ligands represented by Formula 1 of Zhang having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,765 ("'765"). 
Although the claims at issue are not identical, they are not patentably distinct from each other because '765 teaches a composition comprising at least one of Compounds 1 to 53 (claim 9) which significantly overlap with the instant claimed compound of Claims 1–20. Further, claims 17–20 of '765 correspond instant Claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1–20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,770 ("'770").
Although the claims at issue are not identical, they are not patentably distinct from each other because '770 teaches a composition comprising at least one of Compounds 1 to 53 (claim 9) which significantly overlap with the instant claimed compound of Claims 1–20. Further, claims 17–20 of '770 correspond instant Claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1–20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16–20 of copending Application No. 16/669,760 ("'760").  
Although the claims at issue are not identical, they are not patentably distinct from each other because '760 teaches Compounds 1 to 38 (claim 16) which significantly overlap with the instant claimed compound of Claims 1–20. Further, claims 17–20 of '760 correspond instant Claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                              
/E.M.D./Examiner, Art Unit 1786